DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 9, 2021 has been entered.

 Response to Amendment
The amendment filed July 9, 2021 has been entered.  Claims 1-10 are pending in the application.  Examiner acknowledges Applicant’s addition of new claims 9 and 10.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“measuring module,” in claim 1, line 11
“processing module,” in claim 1, line 13
“recording module,” in claim 6, line 26
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over:
Merfeld et al. (U.S. 2015/0064670 A1) (hereinafter – Merfeld) and further evidenced by Moog Industrial Group ("Electrifying the Feel of Flight," 2009) (hereinafter -- Moog) in view of 
Epley (U.S. 2004/0097839 A1) (hereinafter -- Epley) in further view of
Janeke (U.S. 3,716,046) (hereinafter – Janeke). 
	Re. Claim 1: Merfeld teaches a vestibular system examination device comprising: 
a platform unit including a base, a driving mechanism that is mounted to said base, and a seat that is mounted to said driving mechanism and that is adapted for a user to sit thereon (Fig. 1, a motion platform 12 with base and seat), 
said seat being driven movably and rotatably with six degrees of freedom by said driving mechanism (Paragraph 205, lines 7-10, the seat being driven movably and rotatably with 6 degrees of freedom).  
While Merfeld does not explicitly describe the element of driving mechanisms mounted to said base, Merfeld specifies the use of a Moog motion platform, wherein the type of platform used contains the element described (Moog, pg. 2, figure description covering actuators, i.e., driving mechanisms). 

The invention by Merfeld assesses the vestibulo-ocular reflex (VOR); however, Merfeld does not explicitly state detecting and measuring the presence of nystagmus, a common sign of an impaired VOR.
Epley teaches an examining unit including a detector that is adapted for detecting eye movement or electrooculography of the user for the purpose of detecting and measuring the presence of nystagmus (Fig. 1: video camera 28, used to detect nystagmus activity as described in Paragraph 0058 and as shown in Fig. 5: 80, showing recorded nystagmus activity).  Epley ‘287 teaches analogous art in the technology of measuring vestibular response using a motion platform (Figs. 1-3).
It would have been obvious to one skilled in the art to modify the invention of Merfeld to include detection and measurement of nystagmus as taught by Epley ‘287, the motivation being that the presence of nystagmus is an indication of an impaired VOR system, as well-known in the art, and further allows for an assessment of a critical component of the VOR system: the semi-circular canals (Paragraph 0008).
	Epley further teaches the device comprising a measuring module that is electrically connected to said platform unit for measuring location and displacement thereof (Paragraph 0071: “the positions of the icons on screen pictured in FIG. 5 are synchronized through one or more data-streams received by computer 46 over communication structure 54 from appropriate sensors directly attached to components in device 60;” Examiner notes that “appropriate sensors” which feed data indicative of position of the device read upon the requirements of a measuring module).
	Although Epley teaches a processing module which takes in data streams related to nystagmus movement and position of the motion platform(Fig. 12: computer with algorithm connected to headgear 114 and chair 116; Fig. 5: side-view of device shown in 76, a top axial view shown in 78, profile 
Janeke utilizes a processing module (Fig. 3: graph producing apparatus 107) for receiving and processing data acquired from said detector (Fig. 3: eye movement detection electrode 112) and said measuring module (Fig. 3: potentiometer 104), 
said processing module, by comparing the data acquired from said detector and said measuring module, recording conditions under which the nystagmus is triggered, where the conditions are related to the location and displacement of said platform unit measured by said measuring module  (Fig. 3: signals produced graphically shown below apparatus 107).
Janeke teaches analogous art in the technology of inducing and measuring nystagmus (Col. 1, lines 5-10), particularly using a motion platform (Figs. 1-4).  
It would have been obvious to one having skill in the art before the effective filing date to have modified Merfeld in view of Epley to include recording the position of the motion platform in conjunction with the movements of nystagmus, the motivation being that, since both Merfeld and Epley are concerned with producing a feedback response of the subject undergoing a vestibular test (Merfeld, Paragraphs 0011-0013; Epley, Paragraph 0117), recording the movement of the motion platform itself allows for the operator to analyze the motions applied and apply optimal subsequent motions.   
Merfeld further teaches the device wherein the processing module is configured to actuate the driving mechanism according to the conditions recorded (Paragraphs 0011-0013: selection of subsequent motion profiles dependent on the subject’s performance based on prior motion profiles).
Re. Claim 2: Merfeld and further evidence by Moog in view of Epley in further view of Janeke teach the vestibular system examination device as disclosed in claim 1.  Merfeld and further evidence by Moog further teach the vestibular system examination device as claimed in claim 1, wherein said driving 
Re. Claim 3: Merfeld and further evidence by Moog in view of Epley in further view of Janeke teach the vestibular system examination device as disclosed in claim 2.  Merfeld and further evidence by Moog further teach the vestibular system examination device as claimed in claim 1, wherein said lower and upper connectors of said driving mechanism of said platform unit are universal joints (Moog, pg. 2, figure showing the use of universal joints).
Re. Claim 4:  Merfeld and further evidence by Moog in view of Epley in further view of Janeke teach the vestibular system examination device as disclosed in claim 2.  Merfeld and further evidence by Moog further teach the vestibular system examination device as claimed in claim 1, wherein said seat of said platform unit has a pedestal portion that is connected to said driving mechanism (Fig. 1, pedestal portion 12), and a seat portion that is mounted on a top surface of said pedestal portion and that is adapted for the user to sit thereon (Fig. 1, seat portion adapted for user to sit thereon).
Re. Claim 5: Merfeld and further evidence by Moog in view of Epley in further view of Janeke teach the vestibular system examination device as disclosed in claim 1.  Merfeld and further evidence by 
Re. Claim 6: Merfeld and further evidence by Moog in view of Epley in further view of Janeke teach the vestibular system examination device as disclosed in claim 1.  Merfeld and further evidence by Moog further teach the vestibular system examination device as claimed in claim 1, wherein said examining unit further includes a recording module that records images of the user's eye movement when said platform unit is in operation (Paragraph 0077, lines 9-11, recording data from vestibulo-ocular reflexes).
Re. Claim 7: Merfeld and further evidence by Moog in view of Epley in further view of Janeke teach the vestibular system examination device as disclosed in claim 1.  Epley further teaches the vestibular system examination device further comprising a display for displaying images of a virtual environment (Fig. 1:  visual image-presenting structure 40), 
said display realigning view within the images based off displacement of said seat (Paragraph 0117: “Test stimuli, as well as response feedback information, may be provided to the test/treatment subject in… a virtual reality presentation that either simulates the real orientation or purposely distorts the orientation, in order to elicit and determine the subject's response thereto”).
Re. Claim 8: Merfeld and further evidence by Moog in view of Epley in further view of Janeke teach the vestibular system examination device as disclosed in claim 1.  Epley further teaches the vestibular system examination device wherein said detector of said examining unit is adapted to be worn on the user's head, and said display is mounted on said detector within the user's view (Fig. 1, 3, 4, and 11).
Re. Claim 9: Merfeld and further evidence by Moog in view of Epley in further view of Janeke teach the vestibular system examination device as disclosed in claim 1.  Merfeld further teaches the vestibular system examination device wherein the processing module is configured to actuate the driving mechanism to expose the user to motions repetitively according to the conditions recorded (Paragraph 0099: “For one point in the stimulus plane, the Fisher information, and hence the extent to which an estimate will be improved, can be maximized. The next step is to identify this point in the stimulus plane. Once this point is known, the subject is moved in accordance with the motion defined by that point, and his response to that motion collected. This iterative procedure can be repeated over again until a desired level of accuracy has been achieved”).
Re. Claim 10: Merfeld and further evidence by Moog in view of Epley in further view of Janeke teach the vestibular system examination device as disclosed in claim 1.  Merfeld further teaches the vestibular system examination device wherein the processing module is further configured to actuate the driving mechanism to expose the user to motions in accordance with the conditions recorded and the motions are progressively faster (Paragraph 0194: “…the motion velocity increased anytime the subject incorrectly reported motion direction…”).
Examiner also notes that the term “progressively faster” reads upon any recitation of velocity change, i.e., acceleration during the motion applied to the subject.  For instance, due to physical constraints, a motion platform cannot instantaneously move from a starting position to a certain velocity.  This would require infinite acceleration.  Thus, all motion recited in Merfeld which requires reaching a “peak velocity” (e.g., Paragraph 0073) encompasses the requirement wherein the motions are progressively faster.
Examiner further notes that Epley also describes acceleration imparted to the subject (e.g., Paragraph 0016).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.X./               Examiner, Art Unit 3791                                                                                                                                                                                         

/DEVIN B HENSON/               Primary Examiner, Art Unit 3791